DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 December 2021 has been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5, 7, and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yonehama et al. (US 2009/0239069 A1, “Yonehama”) in view of Noda et al. (US 2017/0106632 A1, “Noda”).
With respect to claims 1 and 3, Yonehama discloses a laminated film having a substrate, primer layer, adhesive layer, and sealant layer laminated in that order (Abstract). The sealant layer is made from polyolefin ([0047]), corresponding to the presently claimed resin layer. The adhesive layer contains urethane-based resin ([0039]), corresponding to the adhesive layer that contains a urethane resin. The primer layer is made from a resin that provides good adhesion to the substrate and includes polyurethane-based primers containing a polyurethane resin ([0019]), corresponding to the claimed undercoat layer. The substrate includes metal foils ([0016]), corresponding to the claimed metal layer that contains metal.
Yonehama does not disclose wherein the primer layer contains a resin component and a curing agent component, and a content proportion of the resin component to the curing agent component is 35:12 to 35:32 in a mass ratio.
Noda teaches a primer layer on a surface of a decorative layer ([0024] and Fig. 1). The decorative layer is made from metal film ([0119]) and corresponds to the metal layer presently claimed. The primer layer improves adhesion between the layer above it and the layer below it ([0098]) and is made from a urethane resin having a polyol as a main agent and an isocyanate as a curing agent where the isocyanate is present in an amount of 3 to 45 parts by mass with respect to 100 parts by mass of the polyol ([0100]); therefore the mass ratio of the resin component to the curing agent is 100:3 to 100:45. When rewritten as the mass ratio of the curing agent to the sum of the resin component and the curing agent, this becomes about 2.91% (3*100/[100+3] ≈ 2.91%) to about 31.0% (45*100/[100+45] ≈ 31.0%), which overlaps the presently claimed ratio being about 25.5% (12*100/[35+12] ≈ 25.5%) to about 47.8% (32*100/[35+32] ≈ 47.8%). As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). The primer layer corresponds to the presently claimed undercoat layer.
Yonehama and Noda are analogous inventions in the field of primer layers attached to a resin layer and a metal sheet.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the primer layer of Yonehama to be made from the urethane primer layer containing an amount of curing agent and resin component, including that presently claimed, of Noda in order to improve the adhesion between the layer above and below the primer layer (Noda, [0098]).
With respect to claim 5, Yonehama discloses the sealant layer, i.e. resin layer, is made from polypropylene ([0047]).
With respect to claim 7, while there may be no explicit disclosure from Yonehama in view of Noda regarding a crystallization rate of the polypropylene at 103°C being 2.5 min-1 or less, given that Yonehama in view of Noda discloses the resin layer is made from polypropylene (Yonehama, [0047]), which is identical to that presently claimed, then it is clear that the polypropylene of Yonehama in view of Noda would necessarily inherently have a crystallization rate of 2.5 min-1 or less at 130°C as presently claimed.
With respect to claim 10, while there may be no explicit disclosure from Yonehama in view of Noda regarding the resin layer containing no nucleating agent, it is the examiner’s position that if Yonehama in view of Noda intended for the layer to contain a nucleating agent, then the references would explicitly state this. Since Yonehama in view of Noda does not disclose any nucleating agent, then no nucleating agent is present, and thus the limitation is satisfied.
With respect to claim 11, Yonehama discloses the substrate, i.e. metal layer, is made from metals such as aluminum and copper ([0016]).
With respect to claim 12, Yonehama discloses the substrate, i.e. metal layer, is made from metals such as aluminum ([0016]).
With respect to claim 13, Yonehama discloses the substrate may be in the form of a laminate made of two or more kinds of materials; the materials include resins and metals ([0016]). Thus, an upper layer being made of metal corresponds to the claimed metal layer, and the lower layer made of a resin corresponds to the printed layer wholly on a surface of the metal layer on a side opposite to the undercoat layer. Although Yonehama may not disclose forming the layer by printing, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Yonehama in view of Noda meets the requirements of the claimed structure, Yonehama in view of Noda clearly meets the requirements of the present claims.
Alternatively, Yonehama discloses the formation of an ink layer on the surface of the substrate ([0048]) which is formed by gravure printing ([0050]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to print an ink layer on any surface of the substrate, including the side opposite to the undercoat layer, in order to provide a decorative surface because ink layers are recognized by one of ordinary skill in the art as providing decorative surfaces.
With respect to claim 14, Yonehama discloses an ink layer formed on the surface of the substrate ([0048]). The ink layer is formed by gravure printing ([0050]) and has the primer layer formed on it ([0051]), i.e. the ink layer is a printed layer wholly on a surface of the metal layer on a side of the undercoat layer.
With respect to claim 15, Yonehama discloses the laminated film is folded up or superimposed so as to allow the sealant layers to face each other ([0073]). When this occurs, then the adhesive layer of the second laminated film is on a surface of the resin layer on a side opposite to the adhesive layer of the first laminated film.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yonehama et al. (US 2009/0239069 A1, “Yonehama”) in view of Noda et al. (US 2017/0106632 A1, “Noda”) as applied to claim 5 above, and further in view of Funaki et al. (US 2007/0210480 A1, “Funaki ‘480”).
With respect to claim 6, Yonehama in view of Noda does not disclose wherein an isotactic pentad fraction of the polypropylene is 80 mol% or more and 98 mol% or less.
Funaki ‘480 teaches the isotactic pentad fraction of polypropylene being 0.85 (85%) to 0.99 (99%), and if the isotactic pentad fraction is below 0.85 (85%), the tensile modulus of elasticity is degraded, but when it exceeds 0.99 (99%), an internal haze is degraded ([0061]).
Yonehama in view of Noda and Funaki ‘480 are analogous inventions in the field of polypropylenes.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polypropylene of Yonehama in view of Noda to have an isotactic pentad fraction of 0.85 (85%) to 0.98 (98%) as taught by Funaki ‘480 in order to provide a polypropylene having a good tensile modulus of elasticity and good internal haze (Funaki ‘480, [0061]).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yonehama et al. (US 2009/0239069 A1, “Yonehama”) in view of Noda et al. (US 2017/0106632 A1, “Noda”) as applied to claim 5 above, and further in view of Funaki et al. (US 2004/0101703 A1, “Funaki ‘703”).
With respect to claim 8, Yonehama in view of Noda does not disclose wherein the polypropylene has an exothermic peak of 1.0 J/g or more on a low-temperature side of a maximum endothermic peak in a curve of differential scanning calorimetry.
Funaki ‘703 teaches a polypropylene having an exothermic peak of 1 J/g or higher at the low temperature side of a highest, i.e. maximum, endothermic peak of a differential scanning calorimetry curve (Abstract). Funaki ‘703 further teaches the polypropylene provides enhanced transparency and luster ([0005]).
Yonehama in view of Noda and Funaki ‘703 are analogous inventions in the field of polypropylenes.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polypropylene of Yonehama in view of Noda to be the polypropylene having an exothermic peak of 1 J/g or higher at the low temperature side of a highest, i.e. maximum, endothermic peak of a differential scanning calorimetry curve as taught by Funaki ‘703 in order to provide a polypropylene having enhanced transparency and luster (Funaki ‘703, Abstract and [0005]).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yonehama et al. (US 2009/0239069 A1, “Yonehama”) in view of Noda et al. (US 2017/0106632 A1, “Noda”) as applied to claim 5 above, and further in view of Heyes (US 5,238,517).
With respect to claim 9, Yonehama in view of Noda does not disclose wherein the polypropylene contains a smectic form.
Heyes teaches smectic polyolefins do not produce voids on deformation and have excellent protection (Col. 7, lines 18-21) and discloses polypropylene as a polyolefin (Col. 6, lines 13-19).
Yonehama in view of Noda and Heyes are analogous inventions in the field of polypropylenes.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polypropylene of Yonehama in view of Noda to be made of a smectic form of polypropylene as taught by Heyes in order to provide a layer that does not produce voids on deformation and having excellent protection (Heyes, Col. 7, lines 18-21).
Response to Arguments
Due to the cancellation of claim 4, the 35 U.S.C. 103 rejection of claim 4 is withdrawn.
Due to the amendment to claim 1, the 35 U.S.C. 103 rejections of claims: 1, 3-5, 7, 10-13, and 15 over Kuriyama; 6 over Kuriyama in view of Funaki ‘480; 8 over Kuriyama in view of Funaki ‘703; 9 over Kuriyama in view of Heyes; and 14 over Kuriyama in view of Jun are withdrawn. Kuriyama discloses the primer layer, corresponding to the undercoat layer, contains a resin component and a curing agent, wherein the curing agent is present in an amount of 1-15 parts by mass with respect to 100 parts by mass of the resin ([0054]), which is outside the scope of claim 1.
However, the claims are now rejected under 35 U.S.C. 103 as being unpatentable over Yonehama in view of Noda, Funaki ‘480, Funaki ‘703, and Heyes as set forth above.
Applicant’s arguments with respect to claims 1, 3, and 5-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record but not relied upon is considered pertinent to Applicant’s disclosure.
Okuyama (US 2003/0044600 A1) discloses an adhesive layer 5, polyolefin base layer 4, polyurethane adhesive layer 8, primer layer 7, and inorganic oxide layer 6 made from alumina ([0023-0024], [0053], [0070], [0071]). A cured resin layer may be disposed between layers 6 and 7 ([0040]). The cured resin appears to be the same as the cured resin in the inorganic oxide layer, which is made from not more than 50 parts curing agent per 100 parts curable resin ([0045]); the curable resin is urethane, acrylic, or polyester ([0044]). The base layer additionally comprises a print layer ([0072]).
Hwang (US 2018/0126709 A1) discloses a laminate having the structure of an aluminum foil, adhesive layer, air permeable layer, adhesive layer, and fabric made from polyolefin ([0022-0030], [0052], [0054], [0073]). The adhesive comprises 50-90% adhesive resin and 5-40% curing agent and is made from polyurethane ([0030]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven A Rice whose telephone number is (571)272-4450. The examiner can normally be reached Monday-Friday 08:30-17:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E Shosho can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN A RICE/Examiner, Art Unit 1787                                                                                                                                                                                                        
/JOHN D FREEMAN/Primary Examiner, Art Unit 1787